Name: 2001/572/EC: Council Decision of 23 July 2001 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  economic policy;  agricultural policy;  cooperation policy
 Date Published: 2001-07-28

 Important legal notice|32001D05722001/572/EC: Council Decision of 23 July 2001 amending Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 203 , 28/07/2001 P. 0016 - 0017 CS.ES Chapter 3 Volume 33 P. 209 - 210 ET.ES Chapter 3 Volume 33 P. 209 - 210 HU.ES Chapter 3 Volume 33 P. 209 - 210 LT.ES Chapter 3 Volume 33 P. 209 - 210 LV.ES Chapter 3 Volume 33 P. 209 - 210 MT.ES Chapter 3 Volume 33 P. 209 - 210 PL.ES Chapter 3 Volume 33 P. 209 - 210 SK.ES Chapter 3 Volume 33 P. 209 - 210 SL.ES Chapter 3 Volume 33 P. 209 - 210Council Decisionof 23 July 2001amending Decision 90/424/EEC on expenditure in the veterinary field(2001/572/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field [1], and in particular Article 24(1) and (2) thereof,Having regard to the proposal of the Commission,Whereas:(1) Decision 90/424/EEC provides for the possibility of a financial contribution from the Community for the eradication and monitoring of the diseases contained in the list annexed to that Decision.(2) The list may be supplemented or amended to take account of developments in the health situation in the Community.(3) Infectious salmon anaemia (ISA) is a new disease that appeared for the first time in the Community in 1998 which has the potential of causing important losses for the salmon farming industry.(4) It is important that ISA is controlled so as to prevent its further spread to other areas.(5) Bluetongue is an arthropod-borne viral disease of sheep, goats, cattle and other ruminants.(6) Bluetongue has an impact at international level on movements of live animals of sensitive species in that it is included on List A of the World Organisation for Animal Health.(7) In 1998 Bluetongue entered from abroad the territory of the Community and spread via infected vectors.(8) Certain areas of the European Union must, due to climatic conditions, be considered as Bluetongue high risk areas.(9) Decision 90/424/EEC provides for emergency measures caused by Bluetongue outbreaks. A Community financial contribution is also required for monitoring and certain control measures including vaccination against Bluetongue in high risk areas or in areas where the disease is endemic.(10) In the light of these developments, ISA and Bluetongue should be added to the list in question so that a Community financial contribution can be obtained for the implementation of programmes for the eradication and monitoring of these diseases. In the case of Bluetongue, specific criteria should be adopted to enable the financial measure provided for in Article 24(1) of Decision 90/424/EEC to be implemented.(11) In order to be eligible for a Community financial contribution, the relevant requirements of Decision 90/424/EEC and, with regard to ISA, Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases [2] must be respected.(12) Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector [3] and in particular Article 15(3)(g) thereof, is the appropriate legal basis for ensuring a financial assistance with regard to ISA; therefore the provisions of Title III of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds [4] are applicable by derogation to those provided for under Article 24, paragraphs 5, 6, second sentence, 8 and 9 of Decision 90/424/EEC.(13) Decision 90/424/EEC should accordingly be amended,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 90/424/EEC the following indents shall be added to group 1:"  Infectious salmon anaemia (ISA) [5]  Bluetongue in endemic or high risk areas [6].".Article 2This Decision is addressed to the Member States.Done at Brussels, 23 July 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck[1] OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1258/1999 (OJ L 160, 26.6.1999, p. 103).[2] OJ L 175, 19.7.1993, p. 23. Directive as last amended by the 1994 Act of Accession.[3] OJ L 337, 30.12.1999, p. 10.[4] OJ L 161, 26.6.1999, p. 1.[5] Disease control actions for ISA are eligible for a Community financial contribution under Article 15(3)(g) of Regulation (EC) No 2792/1999 (OJ L 337, 30.12.1999, p. 10) solely. For such actions the provisions of Title III of Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (OJ L 161, 26.6.1999, p. 1) are applicable by derogation to those provided for under Article 24, paragraphs 5, 6, second sentence, 8 and 9 of this Decision.[6] Action to combat Bluetongue is also eligible for a Community financial contribution under Article 24(1) for the loss suffered due to the deaths of animals as a result of this disease, to be decided upon in accordance with the procedure laid down in Article 41.--------------------------------------------------